IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 4, 2009
                                     No. 07-61010
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




MANDEEP SINGH,

                                                   Petitioner,

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent.




                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                  No. A88 020 281




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Mandeep Singh, an illegal alien who is a native and citizen of India,
petitions for review of a decision of the Board of Immigration Appeals (“BIA”)

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 07-61010

denying his motion for reconsideration of its affirmance of a removal order.
Because he did not file a timely petition for review of the decision affirming the
removal order, that affirmance and the removal order are not before us. See
Stone v. INS, 514 U.S. 386, 405 (1995). We review only the denial of the motion
for reconsideration. See Perez-Munoz v. Keisler, 507 F.3d 357, 360 (5th Cir.
2007).
      Reconsideration is not favored. Ghassan v. INS, 972 F.2d 631, 638 (5th
Cir. 1992). We review the denial of a motion to reconsider under a “highly defer-
ential abuse of discretion standard.” Zhao v. Gonzales, 404 F.3d 295, 303 (5th
Cir. 2005). A motion for reconsideration fails if the alien does not “identify a
change in the law, a misapplication of the law, or an aspect of the case that the
BIA overlooked.” Id. at 301.
      In his motion to reconsider, Singh did not identify any particular error of
fact or law. Instead, he cited general due process principles and elaborated on
his prior assertions that he was entitled to a continuance to obtain unspecified
corroborating documentary evidence. He also reasserted that counsel was inef-
fective for failing to obtain and present that evidence and that delays in prepara-
tion were caused by the government’s refusal to allow an interpreter into the de-
tention facility to help him amend his asylum application.
      Singh’s motion for reconsideration merely attempted to expand on the gen-
eral arguments he had raised on appeal, and he has failed to show that the BIA
abused its great discretion by misapplying the law or overlooking any aspect of
the case. See Zhao, 404 F.3d at 301. The petition for review is DENIED.




                                        2